253 Ga. 296 (1984)
319 S.E.2d 460
IN THE MATTER OF ANTINORO.
SUPREME COURT DISCIPLINARY NO. 347.
Supreme Court of Georgia.
Decided September 7, 1984.
Omer W. Franklin, Jr., General Counsel State Bar, Bridget B. Bagley, Assistant General Counsel State Bar, for State Bar of Georgia.
PER CURIAM.
Antinoro entered into a contingent fee contract with clients regarding personal injuries suffered in an automobile collision. The contract made no mention of no-fault coverage. OCGA § 33-34-5.
When no-fault payments were made Antinoro endorsed the drafts without permission on behalf of the medical suppliers and used a power of attorney given him by his clients to endorse the drafts on behalf of the clients. Contending that he was entitled to a one-third contingent fee he deposited the money in his escrow account. He then drew checks against the escrow account to pay his personal debts.
In the State Bar disciplinary proceedings Antinoro contended he had the right to receive a one-third contingent fee with regard to no-fault payments, but the Special Master found that no such fee arrangement existed. The Special Master's report indicates a finding that Antinoro reimbursed all sums involved but only after a considerable time delay and after disciplinary proceedings were begun. It was found that Antinoro's improper endorsing of the drafts was a violation of Rule 4-102, Standard 4. His commingling of funds was found to be a violation of Rule 4-102, Standard 65. A further finding was made that Standard 65 was violated by a failure to maintain records to reflect exact balances held in the escrow account for each client.
The State Disciplinary Board recommended a suspension of one year. We adopt this recommendation.
*297 Attorney Len A. Antinoro is suspended from the practice of law in the State of Georgia for a period of one year commencing October 1, 1984.
All the Justices concur.